DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's election with traverse of claims 1-16 in the reply filed on 10/12/2021 is acknowledged.  The traversal is on the ground(s) that inventions I and II are not subcombinations, but different expressions of the same subject matter and that claim 1 has much in common with the apparatus of claim 17.  This is not found persuasive because claims 1-16 are drawn to a fluidized bed dryer while claims 17-25 are drawn to a controller and thus the restriction is proper.  Examiner notes that the number of features in common between inventions is not the standard for a proper rejection.  Applicant is reminded that upon the determination of allowable subject matter, the withdrawn claims may be rejoined if the same allowable subject matter is present in the withdrawn claims.  The requirement is still deemed proper and is therefore made FINAL.
Applicant’s arguments with respect to amended claims 1 and 10 being novel over the prior art of record have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made of claim 10 under 35 USC 102 in view of Chang and claim 1 under 35 USC 103 in view of the combination of Chang and Toshio.
Applicant's arguments filed with respect to dependent claims now depending from allowable independent claims have been fully considered but they are not persuasive.  Please see the rejection of independent claims 1 and 10. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10, 11 and 13-15 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang (US 2014/0069124).
Chang shows a method of drying materials exhibiting extended falling rate drying and/or case hardening characteristics, comprising: disposing a bed of material on a deck, the deck having apertures through which air passes to fluidize the bed of materials on the deck (32, [0037]) arranged into at least two zones (30, [0038], fig. 6E, plates below deck act in combination to strategically provide a plurality of zones to control the distribution and velocity of flow through the deck), each zone extending between a first opposing side wall and a second opposing side wall and between a first upstream interface and a second downstream interface spaced from the first upstream interface along a length of the deck, and each zone having a different open area percentage, such that the air passing through each zone produces a different superficial .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims  1, 2, 4-7, 9 and 26  are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Toshio (JPS5411562A, previously provided).
Chang discloses a vibratory fluidized bed dryer comprising: a deck with a surface on which a bed of materials is formed, the deck having apertures through which air passes (32, [0037]) to fluidize the bed of materials on the deck (16); first and second opposing side walls depending from the deck (17, 19, [0037]); a source of air coupled to the apertures in the deck to supply air to the bed through the apertures in the deck (8, [0048]); wherein the deck has at least two zones (30, [0038], fig. 6E, plates below deck act in combination to strategically control the velocity of flow through the deck to alternate from broadest coverage to a high velocity, disruptive flow), each zone extending between the first opposing side wall and the second opposing side wall and between a first upstream interface and a second downstream interface spaced from the first upstream interface along a length of the deck (54, 60, fig. 6E), and each zone having a different open area percentage (54, 60, fig. 6E, consider also 50, fig. 6B), such that the air passing through each zone produces a different superficial velocity wherein the deck has a plurality of zones [0046], the plurality of zones including a first zone having a first open area percentage (60, fig. 6E or 50, fig. 6B) and a plurality of second zones having a second open area percentage (64, fig. 6E), the first zone disposed between at least two of the second zones (64, 60, 64, fig. 6E), wherein the source of air is a source of heated air including a single fan (8, examiner notes that a single fan would be obvious for a scaled down version of this invention which uses a plurality of 
Chang discloses the claimed invention except for and a vibration generator coupled to the deck. Toshio teaches a vibration generator coupled to the deck ([0001-[0002]) in order to increase efficiency allow a shorter dryer bed.  Chang would benefit . 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Chang as applied to claim 10 above, and further in view of Erbes (US 2017/0081 481).
Chang discloses the claimed invention except for the materials exhibiting extended falling rate drying and/or case hardening characteristics comprise synthetic rubber or polymers. Erbes teaches the materials exhibiting extended falling rate drying and/or case hardening characteristics comprise synthetic rubber or polymers [0033] in order to efficiently achieve a desired level of drying. Chang would benefit equally from efficiently achieving a desired level of drying. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Chang with the materials exhibiting extended falling rate drying and/or case hardening characteristics comprise synthetic rubber or polymers as taught by Erbes in order to efficiently achieve a desired level of drying.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN PATRICK MCCORMACK whose telephone number is (571)270-7472. The examiner can normally be reached M-F, 7:30-4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JOHN P MCCORMACK/Primary Examiner, Art Unit 3762